899 A.2d 36 (2006)
278 Conn. 908
STATE of Connecticut
v.
William McCLEESE.
Supreme Court of Connecticut.
Decided April 25, 2006.
Suzanne Zitser, senior assistant public defender, in support of the petition.
Leon F. Dalbec, Jr., senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 94 Conn.App. 510, 892 A.2d 343 (2006), is denied.
NORCOTT and KATZ, Js., did not participate in the consideration or decision of this petition.